INVESTMENT MANAGERS SERIES TRUST March 7, 2014 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to Segall Bryant & Hamill All Cap Fund and Segall Bryant & Hamill Small Cap Value Fund) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the “Trust”), we are filing Preliminary Proxy Statement relating to its series Segall Bryant & Hamill All Cap Fund and Segall Bryant & Hamill Small Cap Value Fund (the “Fund”) for the purpose of reappointing Segall Bryant & Hamill as advisor to the Fund. Please contact the undersigned at (626) 914-1360 with any comments or questions relating to the filing. Sincerely, /s/Joy Ausili Joy Ausili Secretary Investment Mangers Series Trust
